Per Curiam,
The main question presented by this appeal is whether a recovery of punitive damages should have been allowed. The action was to recover for injuries to the plaintiff’s property caused by the negligent and-recldess' acts of the defendant in blasting rocks in constructing a line of railroad. At a place 1,100 feet from the plaintiff’s building an'excavation was made 2,200 feet long and, at places, eighty feet deep through solid rock of great hardness. In blasting this rock holes were drilled to an average depth of thirty feet and charges of 4,000 pounds of dynamite were set off simultaneously. The testimony produced by the plaintiff tended to show that the work could have been done in the usual: manner by lighter blasting without injury to his property; that the heavy blasting shattered and practically ruined his house and barn; that the use of heavy blasts was persisted in, recklessly and defiantly for months notwithstanding his complaints.
Too great caution cannot be exercised in permitting the recovery of punitive damages for the willful or reckless act of a servant not authorized or approved by the master. The rule that permits a recovery in such cases is a harsh one and the plainest principles of justice call for caution in its application: Phila. Traction Co. v. Orbann, 119 Pa. 37. But in this case the acts complained of were done by direction of the defendant’s superintendent after notice and with full knowledge of the damage they were doing the plaintiff’s property. Apparently they were done in wanton disregard of his rights and because it was cheaper to pay damages for the injury they might cause than to do the work in a different way.
We find no error in the record that calls for a reversal.
The judgment is affirmed;